lN THE SUPREME COURT OF PENNSYLVANlA
EASTERN D|STR|CT
CO|\/||\/|ONWEALTH OF PENNSYLVAN|A, 1 No. 152 EAL 2014

Respondent .
: Petition for A||owahce of Appea| from the
: Order of the Superior Court

WALTER BURRELL,

Petitioner

CO|\/||\/|ONWEALTH OF PENNSYLVAN|A, 1 No. 153 EAL 2014

Respondent .
: Petition for A||owahce of Appea| from the
: Order of the Superior Court

W|LL|E SPARROW,

Petitioner

ORDER

PER CUR|AM
AND NOW, this 10th day of September, 2014, the Petition for A||owahce of
Appea| is DEN|ED.